NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSEPH SERRA, MICHELLE SERRA,               )
MICHAEL SERRA, and JOHN A.                  )
SHAHAN,                                     )
                                            )
             Appellants,                    )
                                            )
v.                                          )         Case No. 2D15-593
                                            )
MARY BROWN,                                 )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 3, 2016.

Appeal from the Circuit Court for Pasco
County; William H. Burgess, III, Judge.

John A. Shahan, Tarpon Springs, for
Appellants.

Knute J. Nathe of McClain, Alfonso &
Meeker, P.A., Dade City, for Appellee.


LaROSE, Judge.


             Joseph Serra, Michelle Serra, Michael Serra, and their counsel, John

Shahan, appeal the trial court's final order awarding attorney's fees to Mary Brown

pursuant to section 57.105(1), Florida Statutes (2014).

             The order on appeal contains no findings required under section 57.105 to

support the award. Consequently, we must reverse. See Dep't of Revenue v.
Marchines, 974 So. 2d 1085, 1088 (Fla. 2d DCA 2007); Goldberg v. Watts, 864 So. 2d

59, 60 (Fla. 2d DCA 2003); Mason v. Highlands Cty. Comm'rs, 817 So. 2d 922, 923

(Fla. 2d DCA 2002).

              We render no view as to the underlying merits of the fee award. We only

hold that the record before us and the order on appeal are insufficient to support

imposition of a section 57.105 sanction. We therefore reverse the order and remand

with directions for the trial court to make appropriate findings of fact to justify the award

of attorney’s fees.

              Reversed and remanded with directions.



NORTHCUTT and KELLY, JJ., Concur.




                                             -2-